DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,737,798 and 1-20 of U.S. Patent No. 10,258,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain similar subject matter with minor wording differences.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thielman et al. (US Patent 7,450,086).
	Thielman et al. shows
A projected image-interactive input device comprising: 
(in regards to claims 1, 6, 7, 11, 14 and 19-20)
a scanner (image reading device 62) that scans within a three-dimensional space (The top of the table is a three-dimensional space) over at least one input region of a same side of a display surface onto which an image is projected (display surface 16, column 2, lines 53-54, “Light image 60 may be visible on top surface 14 of table 12 to the multiple users of the system.” The image is projected to top surface 14, which is the same side of the input region.),to detect an object within the three-dimensional space, with which a user may provide physical input by moving the object into or within the three-dimensional space to affect a state of the image (column 3, line 37, “In the embodiment shown, image reading device 62 may image tokens 36 and forward this information to controller 50.  controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.”  In an interactive board game, it is inherent that tokens move.  When the 
an input identifier that identifies an input represented by movement of the object into or within the three-dimensional space over the at least one input region (column 3, line 39, controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.  When the play moves his or her token to its new position during their turn in the interactive board game, the input identifier will recognize the second location. Thus an input is represented by the movement of the player’s token from a first location to a second location.). 

(in regards to claim 15)
an input identifier that identifies an input represented by placement of an object on or adjacent to the one or more input regions.  (Similar to claim 1, but broader.  The Thielman et al. system can determine the identity and location of a token on a board game. That is the placement of an object on an input region.)
 
	wherein the input identifier associates the input represented by the object in the three-dimensional space over the at least one input region on the side of the display surface with at least one user. (column 3, line 39, controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.)
 
identity and location may be responded to, such as in an interactive board game.)
 
	(in regards to claim 8)
a mechanical support that carries the scanner and orients the scanner towards the display surface. (table 12)
 
	(in regards to claim 9)
wherein the mechanical support further carries a projector that projects the image onto the side of the display surface. (Image Projection device 58)
 
	(in regards to claim 10)
a user associator that associates any scanned object with at least one user and a location. (column 3, line 39, controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.)
 
	(in regards to claim 12)
wherein the object comprises a body part of at least one user. (body of the token)

a communication element that communicates data from the scanner to an electronic device that generates the image projected onto the side of the display surface. (Controller 50)
 
	(in regards to claim 17)
wherein each of the one or more input regions comprises a region that can receive user input on and/or adjacent to the side of the display surface onto which the image is projected to affect a state of the image. (column 3, line 39, controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.)
 
	(in regards to claim 18)
wherein the input identifier associates the input represented by the object with a user. (column 3, line 39, controller 50 may analyze the image and location of tokens 36 such that their identity and location may be responded to, such as in an interactive board game.  The identity in a board game would associate any scanned object with at least one user, it is also associated with input region 80.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2-5 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thielman et al. (US Patent 7,450,086) in view of Bilow (US PG pub 2010/0285881).
Thielman et al., as applied above, shows all of the limitations of the claims except for specifying a boundary definer that defines the at least one input region over the side of the display surface, the boundary definer defines the at least one input region to be laterally coincident with the image projected onto the side of the display surface, the boundary definer defines a plurality of input regions, and each input region of the plurality of input regions corresponds to a specific user.

Bilow teaches a multi-player game space including
a boundary definer that defines the at least one input region over the side of the display surface. (border 312)
the boundary definer defines the at least one input region to be laterally coincident with the image projected onto the side of the display surface. (figure 3)
 	the boundary definer defines a plurality of input regions. (figure 5)
each input region of the plurality of input regions corresponds to a specific user. (player space 310)

Based on the teaching of Bilow, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Thielman et al. system 

ALTERNATE REJECTION
Claims 1 and 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thielman et al. (US Patent 7,450,086) in view of Simon (US Patent 6,498,920).
Thielman et al., as applied above, shows all of the limitations of the claims except it is silent for specifying a user may provide physical input by moving the objects to affect a state of the image.

Simon teaches a training system using an interactive board game.
Column 4, line 43, teaches an interactive board game.
Column 5, lines 12-14, “FIG. 4 displays the next screen showing a dice roll 42 of "7" and the game token 44 moved the seven spaces according to the dice roll 42 to a landing 40.”

.


Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thielman et al. (US Patent 7,450,086) and Simon (US Patent 6,498,920) in further view of Bilow (US PG pub 2010/0285881).
The combination system of Thielman et al. and Simon, as applied above, shows all of the limitations of the claims except for specifying a boundary definer that defines the at least one input region over the side of the display surface, the boundary definer defines the at least one input region to be laterally coincident with the image projected onto the side of the display surface, the boundary definer defines a plurality of input regions, and each input region of the plurality of input regions corresponds to a specific user.

Bilow teaches a multi-player game space including
a boundary definer that defines the at least one input region over the side of the display surface. (border 312)
the boundary definer defines the at least one input region to be laterally coincident with the image projected onto the side of the display surface. (figure 3)

each input region of the plurality of input regions corresponds to a specific user. (player space 310)

Based on the teaching of Bilow, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination system of Thielman et al. and Simon to modify the Thielman et al. display system to include input regions as taught by Bilow including a boundary definer that defines the at least one input region over the side of the display surface, the boundary definer defines the at least one input region to be laterally coincident with the image projected onto the side of the display surface, the boundary definer defines a plurality of input regions, and each input region of the plurality of input regions corresponds to a specific user.  It would be obvious to modify the combination system of Thielman et al. and Simon in order to improve the Thielman et al. display with the Bilow input regions.

Response to Arguments
Applicant's arguments filed 4/14/20 have been fully considered but they are not persuasive.
Applicant asserts, “Thielman provides no express or inherent description that the image reading device 62 comprises a scanner that scans a three-dimensional space over the display surface 16; rather, the image reading device 62 simple obtains images of objects that have been placed on the display surface 16.”  The examiner does not concur.  The top of the table is “a three-dimensional space”.

Applicant asserts that the combination of Thielman et al. and Bilow is improper.  The examiner does not concur.  The rejection provides the motivation, “in order to improve the Thielman et al. display with the Bilow input regions”.  Improving a display system is a proper motivation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715